DELAWARE GROUP® ADVISER FUNDS Delaware International Bond Fund (the “Fund”) Supplement to the Fund’s Class A, Class C, Class R, and Institutional Class Statutory Prospectuses dated February 28, 2012 The following replaces the information in the section entitled “Who manages the Fund? – Investment manager”: Who manages the Fund? Investment manager Delaware Management Company Portfolio manager Title with Delaware Management Company Start date on the Fund Paul Grillo, CFA Senior Vice President, Co-Chief Investment Officer — Total Return Fixed Income Strategy July 2011 Paul Matlack, CFA Senior Vice President, Fixed Income Strategist July2012 The following replaces the information in the section entitled “Who manages the Fund – Sub-adviser.” Sub-adviser MIML is an indirect subsidiary of Macquarie, and is an affiliate of the Manager. While the Manager of the Fund may in the ordinary course hedge individual securities or currencies, from time to time and as deemed appropriate the Manager may ask MIML to employ a dynamic currency hedging strategy. For its services to the Fund, MIML is entitled to an annual fee of the greater of 0.08% of the Fund's average daily net assets or $1,000. The following replaces the biographical information in the section entitled “Who manages the Fund - Portfolio managers.” Portfolio managers Paul Grillo as part of the daily management team has had primary portfolio management responsibilities for the Fund since the Reorganization.In making investment decisions for the Fund, Mr. Grillo regularly consults with Paul Matlack. Paul Grillo, CFA, Senior Vice President, Co-Chief Investment Officer— Total Return Fixed Income Strategy Paul Grillo is a member of the firm's taxable fixed income portfolio management team with primary responsibility for portfolio construction and strategic asset allocation. He is also a member of the firm's asset allocation committee, which is responsible for building and managing multi-asset class portfolios. He joined Delaware Investments in 1992 as a mortgage-backed and asset-backed securities analyst, assuming portfolio management responsibilities in the mid-1990s. Grillo serves as co-lead portfolio manager for the firm's Diversified Income products and has been influential in the growth and distribution of the firm's multisector strategies. Prior to joining Delaware Investments, Grillo served as a mortgage strategist and trader at Dreyfus Corporation. He also worked as a mortgage strategist and portfolio manager at Chemical Investment Group and as a financial analyst at Chemical Bank. Grillo holds a bachelor's degree in business management from North Carolina State University and an MBA with a concentration in finance from Pace University. Paul A. Matlack, CFA, Senior Vice President, Fixed Income Strategist Paul A. Matlack is a strategist for the firm’s fixed income team. In this role, he interacts with portfolio managers, analysts, and traders, and communicates with the institutional consulting world and retail audience. Matlack rejoined the firm in May 2010. During his previous time at Delaware Investments, from September 1989 to October 2000, he was senior credit analyst, senior portfolio manager, and left the firm as co-head of the high yield group. Most recently, he worked at Chartwell Investment Partners as senior portfolio manager in fixed income, where he managed core, core plus, and high yield strategies. Prior to that, Matlack held senior roles at Turner Investment Partners, PNC Bank, and Mellon Bank. He earned a bachelor’s degree in international relations from the University of Pennsylvania and an MBA with a concentration in finance from George Washington University. The SAI provides additional information about the portfolio managers' compensation, other accounts managed by the portfolio managers, and the portfolio managers' ownership of Fund shares. Investments in the Fund are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the "Macquarie Group"), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Fund, the repayment of capital from the Fund, or any particular rate of return. Please keep this Supplement for future reference. This Supplement is dated August 1, 2012.
